Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                              June 8, 2021


       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    In the Matter of the Marriage of:                                  No. 53564-5-II

    DAVID MILLER,

                                  Respondent,

           v.

    WENDY MILLER,                                              PART-PUBLISHED OPINION

                                  Appellant.

          LEE, C.J. — Wendy Miller appeals the trial court’s orders denying her motions for relief

from judgment and for attorney fees and her motion for reconsideration relating to her attempt to

vacate the final orders1 dissolving her marriage to David Miller. Wendy2 argues that because she

was entitled to relief from the agreed dissolution orders under CR 60(b)(1), (2), (4), and (11), the

trial court abused its discretion by not vacating the final orders dissolving her marriage to David

and not awarding her attorney fees. Wendy also requests attorney fees on appeal.

          We hold that the trial court did not abuse its discretion in denying Wendy’s motion for

relief from judgment and affirm the trial court’s order denying Wendy’s motion for relief from

judgment. We also affirm the trial court’s order denying Wendy’s request for attorney fees, and

we deny Wendy’s request for attorney fees on appeal. In the published portion of this opinion, we


1
     The trial court’s findings and conclusions, the final divorce order, and the child support order.
2
 Because the parties have the same last name, we refer to them by their first names for clarity.
We mean no disrespect.
No. 53564-5-II


address Wendy’s arguments related to the motion to vacate under CR 60(b)(1).               Wendy’s

remaining arguments are addressed in the unpublished portion of the opinion.

                                              FACTS

       Wendy and David were married on June 10, 2002. They had one child, D.K.M. On April

25, 2018, David filed a petition for dissolution of the marriage. The petition alleged that the

marriage was irretrievably broken.

       David served Wendy with the dissolution petition on April 25, 2018. On May 3, Wendy

signed her response to the dissolution petition, which agreed with all provisions in the dissolution

petition, including the provision asserting that maintenance was not necessary. On May 4, David

and Wendy signed, and the trial court entered, a stipulated interim order. Wendy filed her response

on May 8.

       On May 14, both parties signed the findings and conclusions and the final dissolution order.

Also on May 14, less than 30 days after the dissolution petition was filed, David signed a

“Declaration in Support of Entry of Final Divorce Order Without a Hearing.” Clerk’s Papers (CP)

at 57. David’s declaration stated that “[Wendy] was served on April 25, 2018, and more than

ninety (90) days have elapsed since the filing and service of the Petition.” CP at 57. David also

declared that the marriage was irretrievably broken and that the “division of property contained in

the Findings and Conclusions about a Marriage is a fair and equitable division.” CP at 58.

       On July 25, 91 days after the dissolution petition was filed, the trial court entered findings

and conclusion and the final dissolution order without a hearing.

       On November 5, Wendy moved for relief of judgment and for attorney fees. Wendy argued

that there was an irregularity under CR 60(b)(1) that justified vacating the orders because the



                                                 2
No. 53564-5-II


declaration in lieu of testimony David filed was signed before the expiration of the 90 day waiting

period.3 In response, David argued that there was no irregularity in obtaining the dissolution orders

because his declaration in lieu of testimony was not presented to the trial court until after the 90

day waiting period.

       The trial court ruled that Wendy “failed to demonstrate an adequate basis to vacate final

orders.” CP at 384-85. As to Wendy’s argument that the date the declaration was signed was an

irregularity under CR 60(b)(1), the trial court ruled,

       [Local Rule] 4.1(a) provides that “[t]he declaration in lieu of testimony must be
       made after the expiration of the ninety (90) day period.” The waiting period had
       passed when final orders were entered and there is no dispute regarding the
       accuracy of the factual representations in the Declaration. While the term “made”
       provides some ambiguity regarding the timing of execution versus the timing of
       filing, because the Declaration was not filed until after the required waiting
       period[,] the Declaration does not constitute an irregularity with entry of the final
       orders sufficient to satisfy CR 60(b)(1).

CP at 385.

       Wendy moved for reconsideration of the trial court’s ruling. The trial court denied

Wendy’s motion for reconsideration.

       Wendy appeals.




3
  Wendy also argued that there was an irregularity because the parenting plan was also entered
before the expiration of the 90 day waiting period. However, at oral argument on the motion before
the trial court, Wendy stated that she was not moving to vacate the final parenting plan because
she agreed that the terms of the parenting plan were appropriate.


                                                  3
No. 53564-5-II


                                             ANALYSIS

          Wendy argues that the trial court abused its discretion by denying her motion for relief

from judgment seeking vacation of the dissolution orders under CR 60(b)(1). 4 She contends that

the signing of the dissolution orders and David’s declaration before the statutory 90-day waiting

period required under RCW 26.09.030 and LCR 4.1(a) was an irregularity in obtaining the

dissolution orders. We disagree.

A.        LEGAL PRINCIPLES

          We will not reverse a trial court’s denial of a motion to vacate under CR 60(b) unless the

court manifestly abused its discretion. Haley v. Highland, 142 Wn.2d 135, 156, 12 P.3d 119

(2000). The trial court abuses its discretion if it “exercised its discretion on untenable grounds or

for untenable reasons.” Lindgren v. Lindgren, 58 Wn. App. 588, 595, 794 P.2d 526 (1990), review

denied, 116 Wn.2d 1009 (1991).

          Under CR 60(b), “the court may relieve a party or the party’s legal representative from a

final judgment” under specified circumstances. CR 60(b)(1) allows for relief from judgment due

to “[m]istakes, inadvertence, surprise, excusable neglect or irregularity in obtaining a judgment or

order.”

          “An irregularity, within the meaning of this rule, has been defined as the want of
          adherence to some prescribed rule or mode of proceeding; and it consists either in


4
  To the extent Wendy argues that the trial court abused its discretion because it deprived Wendy
“of an opportunity to have the issues related to the dissolution of her marriage with David decided
on the merits,” this argument is misplaced. Br. of Appellant at 18. We often favor vacation of
default judgments because a default judgment deprives the defaulted party of the opportunity to
respond and defend the case. Morin v. Burris, 160 Wn.2d 745, 754, 161 P.3d 956 (2007).
However, here, Wendy responded to the petition for dissolution and the dissolution orders were
entered based on an agreed settlement, not default. Therefore, Wendy did have an opportunity to
respond and defend.


                                                  4
No. 53564-5-II


       the omitting to do something that is necessary for the due and orderly conducting
       of a suit, or in doing it in an unreasonable time or improper manner.”

Young v. Thomas, 193 Wn. App. 427, 436, 378 P.3d 183 (2016) (quoting Haller v. Wallis, 89

Wn.2d 539, 543, 573 P.2d 1302 (1978)).

B.     IRREGULARITY UNDER RCW 26.09.030 AND LCR 4.1(a)

       RCW 26.09.030 states, in relevant part,

               When a party who (1) is a resident of this state . . . petitions for dissolution
       of marriage or dissolution of domestic partnership, and alleges that the marriage or
       domestic partnership is irretrievably broken and when ninety days have elapsed
       since the petition was filed and from the date when service of summons was made
       upon the respondent or the first publication of summons was made, the court shall
       proceed as follows . . . .

       Clark County has a local court rule that allows the trial court to accept agreed dissolution

orders based on a declaration rather than testimony. LCR 4.1(a). LCR 4.1(a) provides,

       When a party is represented by an attorney, a declaration will be accepted in lieu of
       testimony in cases in which parties have stipulated to entry or in default cases in
       which the relief requested is the same as the relief requested in the Petition for
       dissolution. . . . The declaration in lieu of testimony must be made after the
       expiration of the ninety (90) day period.

       1.      Irregularity under RCW 26.09.030

       Wendy argues that signing the dissolution orders before the expiration of the 90-day

waiting period stated in RCW 26.09.030 resulted in rushed, arbitrary, and unfair proceedings.

Wendy also argues that signing the orders was improper because she disputed that the marriage

was irretrievably broken at the time that the dissolution orders were signed. We are not persuaded

by these arguments.

       RCW 26.09.030 governs what the trial court is required to do after the 90-day waiting

period has passed; it does not govern when the parties may or may not sign the relevant orders.



                                                  5
No. 53564-5-II


See RCW 26.09.030 (“when ninety days have elapsed since the petition was filed . . . the court

shall proceed as follows”) (emphasis added). Because the trial court did not enter the dissolution

orders until after the 90 days had passed there was no irregularity based on RCW 26.09.030.

       Furthermore, even if Wendy had doubts or did not believe the marriage was irretrievably

broken, she does not dispute that she signed orders that stated the marriage was irretrievably

broken. And she made no attempt to communicate to the trial court that she had changed her mind.

Because the trial court had orders, signed by both parties, that stated the marriage was irretrievably

broken, there was no irregularity in the trial court entering the orders. Therefore, Wendy has failed

to establish there was any irregularity in entering the dissolution orders based on RCW 26.09.030.

       2.      Irregularity under LCR 4.1(a)

       Wendy also argues that because David signed the declaration in lieu of testimony before

the expiration of the 90 day period, there was an irregularity under LCR 4.1(a). But Wendy has

not shown that the trial court abused its discretion by denying her motion to vacate the dissolution

orders based on irregularities in David’s declaration under LCR 4.1(a).

       Wendy asserts that the rule requires that the declaration be signed after the expiration of

the 90 day period. David argues that LCR 4.1(a) requires that the declaration not be filed until

after the expiration of the 90 day period. LCR 4.1(a) actually requires that the declaration be

“made after the expiration of the ninety (90) day period.” (Emphasis added). The trial court found

that there may be some ambiguity in the rule about whether the declaration was made when it was

signed or when it was filed, but because the declaration was not filed until after the expiration of

the 90 day period any irregularity in the date it was signed was not an irregularity that warranted

vacating the dissolution orders.



                                                  6
No. 53564-5-II


       We review interpretation of a court rule de novo. In re Marriage of McCann, 4 Wn. App.

2d 896, 908, 424 P.3d 234 (2018). And we review the interpretation of a court rule in the same

manner as we review statutes. North Coast Elec. Co. v. Signal Elec., Inc., 193 Wn. App. 566, 571,

373 P.3d 296 (2016). The primary purpose of statutory interpretation is to determine and enforce

the drafter’s intent. Winters v. Ingersoll, 11 Wn. App. 2d 935, 947, 456 P.3d 862 (2020). When

the meaning of language is plain on its face, we must give effect to that plain meaning. Id. “We

may use dictionaries to discern the plain meaning of terms with ‘well-accepted, ordinary’

meanings.” Id. (quoting State v. Alvarado, 164 Wn.2d 556, 562, 192 P.3d 345 (2008)).

       “Made” is the past tense of “make.” WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY

1356 (1993). Some definitions of “make” include “to execute in an appropriate manner: draw up,”

“to bring about,” and “to cause to exist, occur, or appear: bring to pass: create, cause.” WEBSTER’S

THIRD NEW INTERNATIONAL DICTIONARY at 1363.

       Based on the dictionary definitions, the declaration in lieu of testimony was “made” when

David executed or created it. Because the declaration was prepared by David’s attorney, it was

“made” when David reviewed and signed it. Therefore, the declaration in lieu of testimony was

“made” before the expiration of the 90-day period in violation of LCR 4.1(a). However, the trial

court did not abuse its discretion by determining that this irregularity did not justify vacating the

dissolution orders under CR 60(b)(1).

       The trial court did not abuse its discretion by denying Wendy’s CR 60(b)(1) motion

because the fact that David made the declaration in lieu of testimony before the expiration of the

90-day period was not an irregularity sufficiently material to reverse.        David’s signing the

declaration in lieu of testimony before the expiration of the 90-day period did not result in



                                                 7
No. 53564-5-II


improperly entered dissolution orders because none of the dissolution orders were entered until

after the expiration of the 90-day period as required by RCW 26.09.030. Also, Wendy presented

no evidence that she did not understand the value of the parties’ assets or the consequences of the

dissolution orders nor is there any evidence that David’s signing the declaration before the 90 days

caused Wendy to feel rushed. And, before entry of the dissolution orders, Wendy never contacted

the court, an attorney, or David’s attorneys to state that she changed her mind about the dissolution

or the terms of the settlement. Therefore, Wendy has failed to establish that there was any

irregularity warranting reversal of the dissolution orders based on LCR 4.1(a).

       We hold that the trial court did not abuse it discretion by ruling that Wendy failed to

establish an irregularity that warranted vacating the dissolution orders under CR 60(b)(1).

Therefore, we affirm the trial court’s denial of Wendy’s motion to vacate the dissolution orders

based on CR 60(b)(1).

       A majority of the panel having determined that only the foregoing portion of this opinion will

be printed in the Washington Appellate Reports and that the remainder shall be filed for public record

pursuant to RCW 2.06.040, it is so ordered.

                                      ADDITIONAL FACTS

       On March 20, 2018, before the filing of the petition for dissolution, Wendy was admitted

to the hospital for suicidal ideation and manic behavior. The next day Wendy was transferred to

a behavioral health hospital. Wendy was released from the hospital on April 4. Shortly after her

release, Wendy moved out of the family home and into an apartment.

       Earlier, in 2017, Wendy had taken a leave of absence from her position with the Federal

Bureau of Investigation (FBI). In January 19, 2018, Wendy was evaluated by a psychologist and



                                                  8
No. 53564-5-II


a psychiatrist to return to work. On March 14, the FBI sent Wendy a letter informing her she was

cleared to return to work part-time for three months before transitioning to full-time work. On

April 26, the FBI interviewed Wendy regarding her returning to work. David was present at the

interview and stated that Wendy was “calm, clear, and thoughtful” during the interview. CP at

321. Wendy expressed a desire to return to work on April 30. However, shortly after, Wendy told

David she was taking time off work because of a leg injury. David learned later that Wendy never

returned to work and her employment with the FBI was later terminated in November 2018.

       On May 15, 2018, after the stipulated interim orders were entered, the parties filed an

agreed parenting plan and child support order. Both orders were designated as final orders, and

both parties signed the orders on May 14, 2018. The parenting plan gave primary residential

custody to David and limited Wendy’s parenting time to two hours once per week because Wendy

“has a long-term emotional or physical problem that gets in the way of his/her ability to parent.”

CP at 23. The child support order imputed an income of $1,993 to Wendy and identified that her

standard child support obligation would be $394. However, the child support order reduced

Wendy’s actual child support obligation to $0 because Wendy “will be covering counseling costs

for the child pursuant to the parenting plan.” CP at 32.

       On July 1, Wendy and David got in an altercation while Wendy was at the family home.

Wendy was arrested for third degree malicious mischief, second degree criminal trespass,

harassment, and obstructing law enforcement. During the criminal case, Wendy had a competency

evaluation at Western State Hospital. On July 20, Wendy’s criminal attorney informed David’s

attorney that Wendy had been found competent in the criminal case.




                                                 9
No. 53564-5-II


       The trial court in the dissolution matter entered findings and conclusions on July 25. The

court found that the division of real and separate property was “fair (just and equitable).” CP at

46. The court awarded David the family home; bank, retirement, investment, and cash accounts

in his name; personal property in his possession; the 2016 Kia Sorrento; the family dogs; and his

firearms. The court awarded Wendy $84,136.75 as an offsetting judgment against the family

home; the 2012 Subaru Impreza; any bank, retirement, investment, or cash accounts in her name;

and her personal effects in her possession. David assumed the debts from any asset he was

awarded, his personal debt, and any loan or credit card debt in his name. Wendy assumed any debt

related to assets awarded to her, her personal debt, and the debt on two credit cards in her name.

       In her motion for relief from judgment seeking to vacate the dissolution orders, Wendy

also argued that the dissolution orders should be vacated under CR 60(b)(2), (4), and (11). Under

CR 60(b)(2), Wendy argued that she suffered from long term mental health issues and that she was

of unsound mind. In support of her motion, Wendy stated, “I did not read the documents I was

asked by Petitioner to sign and did not understand the ramifications of my actions.” CP at 67.

       In support of her argument under CR 60(b)(4)—fraud, misrepresentation, or misconduct—

Wendy argued,

       [David] knew or should have known that I did not understand the nature of the
       matter, could not . . . form an appropriate/effective attorney-client relationship and
       was unable to assist in binding negotiations or settlement. Instead [David] used my
       incapacity against me and erroneously obtained a disparate settlement that
       impoverishes me.

CP at 68.

       Wendy also made three arguments as to why the dissolution orders should be vacated under

the catch-all provision of CR 60(b)(11). First, Wendy argued that the child support order was void



                                                10
No. 53564-5-II


against public policy, although she did not raise this under CR 60(b)(5)—void orders. Second,

Wendy argued that David failed to file a financial declaration with the dissolution orders and, as a

result, the trial court could not determine the fairness of the property division. Third, Wendy

argued that the property was disparate in David’s favor and she should have received an award of

spousal maintenance.

       Wendy also requested attorney fees for pursuing her motion to vacate. She argued that she

was unemployed and did not have an income. Wendy contended that because David was awarded

the bulk of their assets and his net income was more than $6,600 a month, David had the ability to

contribute to her attorney fees.

       In its ruling denying Wendy’s motion to vacate, the trial court noted that Wendy’s

arguments under CR 60(b)(2) and CR 60(b)(4) related to her mental health at the time the orders

were signed; specifically that her mental health “left her incapacitated to execute the documents”

under CR 60(b)(2) and that David “knowingly took advantage of her incapacity to gain her

consent” under CR 60(b)(4). CP at 385-86. As to these arguments, trial court ruled,

       Although the Respondent established that she had a pre-existing diagnosis of
       mental health disorders which impacted her employment and required treatment,
       including hospitalization, she failed to establish clear, cogent, and convincing
       evidence that she was unable to make decisions and that her mental condition
       deprived her of the ability to comprehend the orders.

CP at 386 (footnote omitted).

       The trial court also ruled that “[a]lthough [Wendy] has asserted a variety of reasons to set

aside the final orders based on CR 60(b)(11), none of the reasons provide an adequate basis for

[Wendy’s] requested relief.” CP at 386. The trial court’s ruling was based on several findings.

First, the trial court found that, even if there was a basis for vacating the child support order, that



                                                  11
No. 53564-5-II


basis would not apply to the other dissolution orders. Second, the trial court found that the lack of

financial declarations was not a basis to vacate the dissolution orders because the “parties had both

signed the final orders and [David’s] Declaration in Support of Entry identified that the proposed

division of assets was fair and equitable.” CP at 387. Third, the trial court found that the property

division was not a basis to vacate the orders when the parties agreed to the provisions in the final

orders and Wendy did not request maintenance. The trial court further found that vacation of the

orders was not warranted “[u]nder the circumstances of this case” and “especially where [Wendy]

acted upon and benefited from the final orders subsequent to signing them.” CP at 387. The trial

court denied Wendy’s motion to vacate.

       The trial court also denied Wendy’s request for attorney fees. The trial court found that an

award of attorney fees was not appropriate and that each party should pay their own attorney fees.

                                            ANALYSIS

A.     UNSOUND MIND

       Wendy argues that the trial court abused its discretion under CR 60(b)(2) by denying her

motions because she was of unsound mind. Specifically, Wendy contends that her mental health

prevented her from understanding the consequences of the agreement due to her apathetic

responses to situations. Because Wendy did not meet her burden to establish of unsound mind to

justify vacating the dissolution orders, we hold that the trial court did not abuse its discretion in

denying her motions.

       CR 60(b)(2) allows relief from judgment “[f]or erroneous proceedings against a minor or

person of unsound mind, when the condition of such defendant does not appear in the record, nor

the error in the proceedings.” The phrase “unsound mind” is not defined in CR 60; however, it is



                                                 12
No. 53564-5-II


used in the witness competency statute, RCW 5.60.050, and the witness competency rule, CrR

6.12(c). As used in the witness competency statute and rule, our Supreme Court has determined

that “unsound mind” “means total lack of comprehension or the inability to distinguish between

right and wrong.”5 State v. Smith, 97 Wn.2d 801, 803, 650 P.2d 201 (1982). Because nothing in

CR 60(b) indicates an intention to have a different meaning of “unsound mind,” we apply the

definition recognized by our Supreme Court.

       Here, although the record establishes that Wendy did suffer from mental health issues and

had been hospitalized before the dissolution proceedings, nothing in the record establishes that

Wendy’s mental health issues caused a total lack of comprehension. Simply being apathetic

toward serious situations, does not establish that Wendy lacked total comprehension of the orders

she was signing or the judgments that would be entered in the dissolution proceedings. Wendy

has not argued, either here or at the trial court below, that her mental health issues caused a total

lack of comprehension or prevented her from knowing right or wrong, which is the applicable

standard for establishing unsound mind under CR 60(b)(2).

       The only evidence of the effect of her mental health conditions on Wendy’s comprehension

are the FBI evaluation, which cleared Wendy to return to work, and the criminal court’s

competency finding immediately before entry of the dissolution orders. Wendy failed to present

any expert evaluations or other expert testimony establishing that she was of unsound mind when

she agreed to the dissolution settlement or when the dissolution orders were entered. Therefore,



5
  In her briefing, Wendy argues that the standard for competence to contract should govern here,
but this is incorrect. CR 60 motions examine the circumstances of the judgment, not the merits of
the underlying case. See Lindgren, 58 Wn. App. at 596. Therefore, we apply the standard for
motions to vacate judgments under CR 60(b)(2) and not the standard for capacity to contract.


                                                 13
No. 53564-5-II


the trial court did not abuse its discretion in determining that Wendy had failed to meet her burden

to establish grounds to vacate under CR 60(b)(2).

B.     FRAUD OR MISCONDUCT

       Wendy argues that David misrepresented that value of the property distributed pursuant to

the agreed orders by failing to disclose the value of the property at issue. Wendy also argues that

David obtained her agreement to the dissolution orders through undue influence. Therefore,

Wendy asserts, the trial court abused its discretion by denying her motion to vacate under CR

60(b)(4).

       CR 60(b)(4) allows for relief from judgment for fraud, misrepresentation, or other

misconduct of an adverse party. However, “the fraudulent conduct or misrepresentation must

cause the entry of the judgment such that the losing party was prevented from fully and fairly

presenting its case or defense.” Lindgren, 58 Wn. App. at 596. “Undue influence is unfair

persuasion of a party who is under the domination of the person exercising the persuasion or who

by virtue of the relation between them is justified in assuming that that person will not act in a

manner inconsistent with his welfare.” RESTATEMENT (SECOND) OF CONTRACTS §177(1) (1981);

In re Estate of Jones, 170 Wn. App. 594, 606, 287 P.3d 610 (2012). The party attacking the

judgment must establish fraud or undue influence by clear, cogent, and convincing evidence.

Lindgren, 58 Wn. App. at 596.

       Here, Wendy did not allege or bring forth any evidence that David hid or misrepresented

the value of any of the parties’ assets during the dissolution. She did not even allege that she did

not know the value of the parties’ assets when she signed the dissolution orders. Because Wendy

was moving to vacate the dissolution orders, she bore the burden of proving David’s fraud or



                                                14
No. 53564-5-II


misconduct by clear, cogent, and convincing evidence. Lindgren, 58 Wn. App. at 596. Wendy

failed to meet her burden. Thus, the trial court did not abuse its discretion by determining that

Wendy had failed to meet her burden to prove the dissolution orders should be vacated under CR

60(b)(4).

C.     OTHER REASONS ALLEGED TO JUSTIFY RELIEF

       Wendy argues that the circumstances surrounding the signing of the dissolution orders

“smacked of bad faith” and “were such ‘extraordinary or unusual circumstances’ that the trial court

erred in refusing to vacate the orders under CR 60(b)(11).” Br. of Appellant at 25 (quoting Yearout

v. Yearout, 41 Wn. App. 897, 902, 707 P.2d 1367 (1985)).6 Specifically, Wendy points to her

psychological state, lack of representation, timing of the orders, and David’s lack of disclosure as

circumstances that justify vacating the order. Although most of these circumstances fall within

the other provisions of CR 60(b) discussed above, Wendy appears to argue that the totality of these

circumstances justifies vacating the dissolution orders under CR 60(b)(11). Because Wendy did

not make this argument at the trial court, we do not consider it on appeal.

       CR 60(b)(11) is a catchall provision that allows the trial court to grant relief from judgment

for “[a]ny other reason justifying relief from the operation of the judgment.” However, vacation



6
  It is unclear what Wendy is quoting here. The quoted phrase “extraordinary or unusual
circumstances” does not appear in Yearout, although the discussion of CR 60(b)(11) notes that use
of CR 60(b)(11) is limited to extraordinary circumstances not covered by other parts of the rule
and stressed the need for the presence of unusual circumstances. 41 Wn. App. at 902. More
importantly, Yearout does not support Wendy’s assertion that the circumstances here are
extraordinary or unusual circumstances. Yearout held, “In this case, Mr. Yearout’s complaints as
to the separation agreement’s unfairness and his allegedly unstable emotional condition at the time
of the original decree do not constitute extraordinary circumstances that would justify relief under
CR 60(b)(11).” Yearout, 41 Wn. App. at 902 (emphasis added). This holding is contrary to
Wendy’s position.


                                                15
No. 53564-5-II


of judgments under CR 60(b)(11) “should be reserved for situations involving extraordinary

circumstances not covered by any other section of CR 60(b).” In re Marriage of Furrow, 115 Wn.

App. 661, 673, 63 P.3d 821 (2003). Circumstances justifying relief under CR 60(b)(11) “must

relate to ‘irregularities extraneous to the action of the court or questions concerning the regularity

of the court’s proceedings.’” Id. at 674 (quoting Yearout, 41 Wn. App. at 902). Errors of law are

not irregularities that justify vacation of the judgment under CR 60(b)(11). Id.

        Below, Wendy made three discrete arguments that the dissolution orders should be vacated

under CR 60(b)(11): the child support order was void as against public policy, the court could not

make a determination regarding the fairness of the property distribution without financial

declarations, and the property distribution was unfairly skewed in David’s favor and did not

include an award of spousal maintenance.          Wendy did not argue that the totality of the

circumstances justified vacating the orders under CR 60(b)(11).

        We may refuse to review any claimed error that was not raised in the trial court. RAP

2.5(a). Therefore, because this alleged error is being raised for the first time on appeal, we do not

consider it.

D.      ATTORNEY FEES IN THE TRIAL COURT

        Finally, Wendy argues that the trial court abused its discretion by denying her request for

attorney fees. Wendy argues that she should have been awarded attorney fees because she was

unemployed and had continuing mental health concerns, while David earned nearly $7,000 a

month and was awarded more assets in the property division.

        RCW 26.09.140 provides,




                                                 16
No. 53564-5-II


                The court from time to time after considering the financial resources of both
        parties may order a party to pay a reasonable amount for the cost to the other party
        of maintaining or defending any proceeding under this chapter and for reasonable
        attorneys’ fees or other professional fees in connection therewith, including sums
        for legal services rendered and costs incurred prior to the commencement of the
        proceeding or enforcement or modification proceedings after entry of judgment.

We review decisions to award attorney fees under RCW 26.09.140 for an abuse of discretion. In

re Marriage of Coy, 160 Wn. App. 797, 807, 248 P.3d 1101 (2011). We will affirm the trial court’s

decision unless its decision was “based on untenable grounds or untenable reasons.” Id.

        At the trial court, Wendy argued that she should be awarded attorney fees based on the

disparity of the income between the parties. But her argument did not take into account the

disparity of expenses between the parties. Nor did it take into account that Wendy received a lump

sum cash payment in the settlement, while David is fully responsible for the costs associated with

the family home and the couple’s daughter. Here, the record fails to show that the trial court

abused its discretion when it denied Wendy’s request for attorney fees. Id. Accordingly, we affirm

the trial court’s ruling denying Wendy’s request for attorney fees.

                                 ATTORNEY FEES ON APPEAL

        RAP 18.1(a) provides that this court may grant attorney fees on appeal “[i]f applicable law

grants to a party the right to recover reasonable attorney fees or expenses on review before either

the Court of Appeals or Supreme Court.” And under RCW 20.09.140, we have the discretion to

grant attorney fees on appeal. “Upon any appeal, the appellate court may, in its discretion, order

a party to pay for the cost to the other party of maintaining the appeal and attorneys’ fees in addition

to statutory costs.” RCW 26.09.140. An award of attorney fees under RCW 26.09.140 is based

on consideration of “‘the parties’ relative ability to pay’ and ‘the arguable merit of the issues raised




                                                  17
No. 53564-5-II


on appeal.’” In re Marriage of Muhammed, 153 Wn.2d 795, 807, 108 P.3d 779 (2005) (quoting

In re Marriage of Leslie, 90 Wn. App. 796, 807, 954 P.2d 330 (1998)).

          The financial affidavits filed by both parties demonstrate that neither party has a higher

ability to pay attorney fees than the other. Although David has a higher income, his financial

declaration demonstrates that he also has significantly higher living expenses, including almost all

the living expenses for their daughter (excluding the counseling that Wendy pays for). Based on

the parties’ financial declarations, neither party appears to have the ability to pay attorney fees.

Wendy is not entitled to the relief requested, and we deny Wendy’s request for attorney fees on

appeal.

                                           CONCLUSION

          The trial court did not abuse its discretion when it denied Wendy’s attempt to vacate the

dissolution orders; therefore, we affirm the trial court’s order denying Wendy’s motion for relief

from judgment. We also affirm the trial court’s order denying Wendy’s request for attorney fees

and deny Wendy’s request for attorney fees on appeal.



                                                       Lee, C.J.
 We concur:



Worswick, J.




Glasgow, J.




                                                  18